77DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention II, Species 2c directed to the third embodiment disclosed in FIG. 3A and 3B in the reply filed on May 20, 2022 is acknowledged. 
Applicant states that at least claims 14-20 reads on Group II, Species 2c.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s claim 18 states wherein the concave portion is formed free from penetrating the electrical contact pad.
Applicants FIG. 3A and 3B however are not formed free from penetrating the electrical contact pad.
Applicant’s claim 18 does not read on the elected invention and species of FIG. 3A and 3B.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 21, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al (U.S. 2003/0218249).

Regarding claim 14. Lin discloses a method for manufacturing a substrate structure (FIG. 4G), comprising: 
providing a substrate body (FIG. 4B, item 125) including a plurality of electrical contact pads (FIG. 4B, item 200 and item 130); 
forming an insulating protection layer (FIG. 4B, item 210) on the substrate body (FIG. 4B, item 125) and the electrical contact pads (FIG. 4B, item 200 and item 130), 
wherein the insulating protection layer (FIG. 4B, item 210) includes a plurality of openings (FIG. 4B, spaces between item 210) exposing the electrical contact pads (FIG. 4B, item 200); 
forming at least one hole (FIG. 4D, spaces between items 250 and 260) on the insulating protection layer (FIG. 4D, item 210), 
the hole extending (FIG. 4D, spaces between items 250 and 260) into at least one of the electrical contact pads (FIG. 4D, item 200) to form at least one concave portion (FIG. 4D, spaces between items 250 and 260) on the electrical contact pad (FIG. 4D, item 200); and 
forming a filling material (FIG. 4G, item 400) in the concave portion (FIG. 4G, space between items 250 and 260).  

Regarding claim 15. Lin discloses all the limitations of the method of claim 14 above.
Lin further discloses wherein the filling material (FIG. 4G, item 400) is further formed in the concave portion (FIG. 4G, space between items 250 and 260).

Regarding claim 16. Lin discloses a method for manufacturing a substrate structure body (FIG. 4G), comprising: 
providing a substrate body (FIG. 4B, item 125) including a plurality of electrical contact pads (FIG. 4B, item 200), 
wherein at least one of the electrical contact pads (FIG. 4D, item 200) includes at least one concave portion (FIG. 4D, spaces between items 250 and 260); and 
forming an insulating protection layer (FIG. 4B, item 210) on the substrate body (FIG. 4B, item 125), and 
forming a filling material (FIG. 4G, item 400) in the concave portion (FIG. 4G, space between items 250 and 260), 
wherein the insulating protection layer (FIG. 4B, item 210) includes a plurality of openings (FIG. 4B, spaces between item 210) exposing the electrical contact pads (FIG. 4B, item 200).  

Regarding claim 17. Lin discloses all the limitations of the method of claim 16 above.
Lin further discloses wherein the concave portion (FIG. 4D, spaces between items 250 and 260) is formed to penetrate the electrical contact pad (FIG. 4D, item 200).  

Regarding claim 19. Lin discloses all the limitations of the method of claim 16 above.
Lin further discloses further comprising forming a plurality of conductive elements (FIG. 4C, item 220) on the electrical contact pads (FIG. 4C, item 200) exposed from the openings (FIG. 4B, spaces between item 210) to bond an electronic element.
The limitation “to bond an electronic element” is intended use.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitation.
  
Regarding claim 20. Lin discloses all the limitations of the method of claim 16 above.
Lin further discloses wherein the concave portion (FIG. 4D, spaces between items 250 and 260) is formed at a corner of the substrate body (FIG. 4D at edges).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (U.S. 5,872,399) discloses applicant’s claimed structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                                        
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822